OPINION — AG — ** MEALS — JAILS — MUNICIPALITY (CITIES) ** IT IS THE DUTY OF THE JAILER (OR THE PERSON IN CHARGE) OF A CITY JAIL TO SERVE EACH PRISONER IN SAID JAIL " THREE TIMES EACH DAY WITH WHOLESOME FOOD, WHICH SHALL BE WELL COOKED AND IN SUFFICIENT QUANTITY ", EXEMPT AS MODIFIED BY 57 O.S. 11 [57-11], WHEREIN SOLITARY CONFINEMENT ON BREAD AND WATER FOR NOT MORE THAN THREE DAYS IS PERMITTED AS PUNISHMENT IN CERTAIN CASES. (JAIL, PRISONER, INMATES, FOOD) CITE: 57 O.S. 4 [57-4] 57 O.S. 11 [57-11], 57 O.S. 4 [57-4] (JAMES P. GARRETT)